Citation Nr: 1720075	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  13-03 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right foot disability.

4.  Entitlement to service connection for reflex sympathetic dystrophy (RSD) of the bilateral lower extremities.

5.  Entitlement to service connection for headaches.


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1986 to February 1987.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO).  In April 2016, these matters were remanded for additional development (by a Veterans Law Judge other than the undersigned); the case is now before the undersigned.

The appeal originally included a claim of service connection for a psychiatric disability.  As a February 2017 rating decision subsequently granted service connection for this claim, it is no longer before the Board.

In a May 2016 VA knee and lower leg conditions examination, the Veteran reported right knee pain.  As she appears to be raising a claim of service connection for a right knee disability, this matter is referred to the Agency of Original Jurisdiction (AOJ) for clarification and any appropriate action.  38 CFR 19.9(b) (2016); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on her part is required.


REMAND

While the Board sincerely regrets the additional delay, further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to her claims.  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Additionally, where the remand orders of the Board are not fully complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The April 2016 Board remand instructed the examiner to determine the cause of the Veteran's headaches and to discuss (1) the reports of head pain noted in her September 1986 service treatment records (STRs), (2) the private treatment records noting a slip and fall causing injury to the temporal aspect of the head with recurrent headaches, and (3) their relationship, if any, to the Veteran's current headache condition.  On May 2016 VA headaches examination, the examiner diagnosed tension headaches and opined that such headaches are less likely caused by the Veteran's service.  The examiner noted that the Veteran was seen for alopecia during service and that such was unrelated to her current tension headaches.  He could not determine whether the Veteran's current headaches are due to the 2003 temporal head injury without resort to speculation because the Veteran has other medical reasons that could cause her headaches, including a car accident, referred pain from a neck condition, and the multiple medications she takes for her RSD.  

The Board finds this examination inadequate for multiple reasons.  First, while the examiner's opinion is limited to tension headaches, the Veteran's private treatment records also include a diagnosis of migraine headaches.  See May 2004 and October 2007 private treatment records.  Second, while the examiner addressed the Veteran's diagnosis of alopecia in her STRs, he did not consider that the STR states that the Veteran's diagnosis of alopecia/tinea "would not account for the pain" she experienced.  Further, the examiner failed to consider the Veteran's statements that she experienced headaches since service.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that an examination must address the Veteran's competent and credible lay evidence). Because the opinion is inadequate for rating purposes, a remand to ensure compliance with previous instructions is necessary.  Stegall, 11 Vet. App. at 271.

Additionally, the April 2016 Board remand instructed the examiner to identify all lumbar spine disabilities found on examination and identified during the pendency of the claim.  On May 2016 VA back examination, lumbar strain and degenerative arthritis of the spine were diagnosed.  However, the Veteran's private treatment records also include diagnoses of lumbago, lumbar disc herniation, lumbar radiculopathy, spondylolisthesis, and spinal cord depression.  Further, the examiner failed to consider the Veteran's statements that she experienced back pain since a fall during service.  See Dalton, 21 Vet. App. at 39-40.  Because the opinion is inadequate for rating purposes, a remand to ensure compliance with previous instructions is necessary.  Stegall, 11 Vet. App. at 271.

With respect to the Veteran's claim of service connection for a right foot disability, the April 2016 Board remand instructed the examiner to identify all right foot disabilities found and to determine whether each disability (a) clearly and unmistakably existed prior to service and, (b) if so, whether such was clearly and unmistakably not aggravated by service.  If either was answered in the negative, the examiner was to determine whether any right foot disability had its onset during, or is otherwise related to, the Veteran's service.   On May 2016 VA foot conditions examination, a right foot fracture with residual RSD and bilateral heel spurs were diagnosed. The examiner determined that minimal asymptomatic pes planus clearly and unmistakably preexisted service but that there was no evidence that it clearly and unmistakably was not aggravated by service.  Specifically, while asymptomatic minimal pes planus was noted at service enlistment, the Veteran never reported bilateral foot pain and was not evaluated or treated for such during service.  The examiner further opined that the Veteran's right foot disability is not due to service because she was not diagnosed with right foot frostbite or right heel spur in the service and because there was no evidence of cold weather injury during service.  He further opined that her current right foot pain is not due to service considering the 16-17 year gap between her service separation and her first report of right foot pain.  The Board finds this examination inadequate because it is based on an inaccurate factual premise: the Veteran's STRs show that she was diagnosed with possible cold weather injury of the right foot; the examiner failed to consider this finding.  Additionally, the examiner failed to consider the Veteran's statements that she experienced right foot pain since service.  Therefore, the opinion is inadequate for rating purposes, and a remand to ensure compliance with previous instructions is necessary.  

The Board also notes that several private treatment records and March 2007 correspondence to her private physician note the Veteran's report that she applied for Social Security Administration (SSA) disability benefits.  The record does not reflect that records pertaining to the SSA claim have been sought for the record by VA.  Because SSA records are constructively of record, and because the Board is unable to find that such records would not be relevant, they must be sought on remand.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  

In addition, the Veteran's private treatment records show that she applied for Workers' Compensation for an on-the-job injury relating to her current claims of service connection.  Records relating to the on-the-job injury and its treatment (and the Workers' Compensation award/determination) are pertinent (and may be critical) evidence that must be sought until received (or are established to no longer be available).

Additionally, while the record includes a number of treatment records from various providers and facilities, additional records appear to be outstanding.  Specifically, a July 2013 private treatment record notes that the Veteran received treatment from Dr. Patricia Benton with Candler Pain Management and that she was also being treated at Grady Health System.  An April 2016 private treatment record notes the Veteran was being seen by Dr. Patel, a pain specialist.  Additional private treatment records show that the Veteran has been seen by Dr. Negrin, with Pinnacle Orthopedics, Dr. Farajian, and Dr. Wong.  To date, these records have not been obtained.  Because these private treatment records are likely to contain pertinent information, they must be obtained.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the providers of all evaluations or treatment she received for the disabilities on appeal and to provide authorizations for VA to obtain the complete records of any such private evaluations or treatment, to include records from Dr. Benton with Candler Pain Management, Grady Health System, and Drs. Patel, Negrin, Farajian, and Wong.  The AOJ should obtain for the record complete clinical records of the evaluations and treatment identified (i.e., any not already associated with the record).  If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that ultimately it is her responsibility to ensure that private records are received.

2.  The AOJ should also request that the Veteran provide the necessary authorizations to obtain and associate with the record on appeal all records developed in connection with her Workers' Compensation claim, including reports of all evaluations, treatments, and award determinations.

3.  The AOJ should obtain for the record from SSA copies of its determination on the Veteran's claim for SSA disability benefits (and all medical records considered in connection with such claim). 

4.  Thereafter, the AOJ should arrange for the Veteran's record to be forwarded to an opinion provider(s) who has/have not previously examined the Veteran for review and an addendum opinion.  [If another examination is needed for the opinion sought, such should be arranged.]  Based on a review of the complete record, the consulting provider should respond to the following:

With respect to the Veteran's claim of service connection for headaches:

(a) Identify any headache disability by diagnosis.

(b) Identify the likely cause of any (and each) headache disability diagnosed, to include tension headaches and migraines.  Specifically, is it at least as likely as not (a 50 percent or better probability) that such is due to service?
(c) If not, is it at least as likely as not (a 50 percent or better probability) that such was either caused or aggravated (the opinion must specifically discuss the concept of aggravation, and "aggravation" means the disability increased in severity beyond its natural progression) by the medications the Veteran takes for RSD?  If not, please identify the most likely cause.

If aggravation is found, the examiner should indicate, to the extent possible, the approximate baseline level of disability before the onset of the aggravation. 

The examiner must discuss the reports of head pain noted in the Veteran's STRs and the October 2003 private treatment records noting a slip and fall causing injury to the temporal aspect of the head with recurrent headaches and the relationship, if any, to her current headache condition.  The examiner must also consider the Veteran's statements that she has had headaches since service.

With respect to the Veteran's claim of service connection for a back disability:

(a) Identify any back disability by diagnosis.

(b) Identify the likely cause of any (and each) back disability diagnosed, to include lumbar strain, degenerative arthritis of the spine, lumbago, lumbar disc herniation, lumbar radiculopathy, spondylolisthesis, and spinal cord depression.  Specifically, is it at least as likely as not (a 50 percent or better probability) that such is due to service?

The examiner must consider the Veteran's statements that she has had back pain since service.

With respect to the Veteran's claim of service connection for a right foot disability:

(a) Identify any right foot disability by diagnosis.

(b) Identify the likely cause of any (and each) right foot disability diagnosed.  Specifically, is it at least as likely as not (a 50 percent or better probability) that such is due to service?

The examiner must discuss the foot condition noted on the August 1986 service enlistment examination and the February 1987 STR noting treatment for right foot cold weather injury and the relationship, if any, to her current right foot disability.  

A detailed explanation (rationale) is requested for ALL opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).  

5.  The AOJ should then review the record and re-adjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




